409 F.2d 604
Bernard WILSON, Appellant,v.UNITED STATES of America, Appellee.
No. 26074.
United States Court of Appeals Fifth Circuit.
March 17, 1969.
Certiorari Denied May 26, 1969.

See 89 S. Ct. 1772.
Carl E. Maye, McKee & Maye, Robert H. Brown, Brown & McMillan, Opelika, Ala., Knox M. McMillan, Auburn, Ala., for appellant.
Ben Hardeman, U. S. Atty., Jack Patterson, Asst. U. S. Atty., Montgomery, Ala., for appellee.
ON MOTION OF APPELLEE FOR SUMMARY AFFIRMANCE
Before RIVES, BELL and DYER, Circuit Judges.
PER CURIAM:


1
The sole issue presented on this appeal is whether the appellant's assertion of his Fifth Amendment privilege against self-incrimination is a defense to a charge of possession of an unregistered distillery under 26 U.S.C. 5601(a) (1). That question has heretofore been answered by this Circuit in the negative.1


2
The motion is therefore granted2 and the judgment of conviction is affirmed.



Notes:


1
 See Thornburg v. United States, 406 F.2d 1060 [Feb. 4, 1969] (distillery); Hall v. United States, 407 F.2d 1320 [Jan. 30, 1969] (non-tax-paid whiskey); Grant v. United States, 407 F.2d 56 [Jan. 30, 1969] (wholesaling without license of non-tax-paid whiskey); Shoffeit v. United States, 5 Cir. 1968, 403 F.2d 991, cert. denied 393 U.S. 1084, 89 S. Ct. 868, 21 L. Ed. 2d 777 Feb. 24, 1969 (No. 868) (whiskey containers); Anderson & Southern v. United States, 5 Cir. 1968, 403 F.2d 206 (distillery, non-tax-paid whiskey, etc.); Brown v. United States, 5 Cir. 1968, 401 F.2d 769 (containers).


2
 See Fifth Circuit new Rule 19 adopted on December 6, 1968; compare Groendyke Transport, Inc. v. Davis, 5 Cir. 1969, 406 F.2d 1158 [Jan. 2, 1969].